Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the application filed on 08/17/2020.  
The drawings submitted on 08/17/2020 are acceptable.
The information disclosure statement (IDS) submitted on 08/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
Claims 1-20 are pending and have been examined.
Claim Objection
Claim 2 is objected to because of the following informalities:  It appears that the “factor”  recited on line 2 of the claim should be “factors”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7 and 15-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Yan et al.  (U.S. 2013/0038227 A1), hereinafter ‘Yan.
In re to claim 1, Yan et al. disclose a voltage converter (i.e. fig. 10, see pr. [0004 and 
0077]), comprising: a control unit (i.e. 1008, see pr. [0078]) including: a first comparator (i.e. 534, fig. 11) configured to receive at least one reference voltage (i.e. REF2) and a factor of an output voltage (i.e. SEN) of the voltage converter, and generate a first signal (i.e. output of 534); a second comparator (i.e. 1106) configured to receive the at least one reference voltage (i.e. input to the inverting input of 1106) and a factor of an input voltage of the voltage converter (i.e. the RAMP signal), and generate a second signal (i.e. PWM2); a circuit (i.e. 522/524) configured to receive the first signal (i.e. 536), the second signal (i.e. output of 534), and a duty cycle signal (i.e. PMW2), and generate a third signal (i.e. output of 522); and a logic gate (i.e. 524) configured to receive a first pulse-width modulation (i.e. PWM2) signal and the third signal (i.e. output of 522), and generate a control signal (i.e. CTRL); and a pulse generator (i.e. 504) configured to receive the control signal and generate the duty cycle signal based on the control signal (i.e. see prs. [0084-0085]).  
In re to claim 2, Yan et al. disclose the voltage converter (i.e. fig. 10, see pr. [0004 and 
0077]) of claim 1, wherein the control signal mirrors the PWM signal (i.e. PMW2, fig. 11) in response to at least one of the factors of the input voltage being greater than the at least one reference voltage 

In re to claim 3, Yan et al. disclose the voltage converter (i.e. fig. 10, see pr. [0004 and 
0077]) of claim 1, wherein the control signal comprises a static logic signal (i.e. output of the logic circuit 524) in response to the factor of the input voltage being less than or equal to the at least one reference voltage and the factor of the output voltage being less than or equal to the at least one reference voltage (i.e. the input and output voltage are adjustable based on the feedback signal and can be adjusted to be less or greater than the constant reference voltage see pr. [0085]). 
In re to claim 4, Yan et al. disclose the voltage converter (i.e. fig. 10, see pr. [0004 and 
0077]) of claim 1, wherein the control signal mirrors the PWM signal in response to the factor of the output voltage being greater than the at least one reference voltage (i.e. the input and output voltage are adjustable based on the feedback signal and can be adjusted to be less or greater than the constant reference voltage see pr. [0085]). 
In re to claim 7, Yan et al. disclose the voltage converter (i.e. fig. 10, see pr. [0004 and 
0077]) of claim 1, wherein the at least one reference voltage comprises a first reference voltage (i.e. RAMP1, see pr. [0084]) and a second, different reference voltage (i.e. REF2, see pr. [0085]), wherein the first comparator (i.e. 1108) is configured to receive the first reference voltage and the second comparator (i.e. 534) is configured to receive the second, different reference voltage (i.e. see fig. 11 and prs. [0084-0085]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
 (a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yan et al. 
(U.S. 2013/0038227 A1), hereinafter ‘Yan in view of Chen et al. (U.S. 2011/0241641 A1), hereinafter ‘Chen. 

In re to claim 5, Yan et al. disclose the voltage converter (i.e. fig. 10, see pr. [0077]) of claim 1. 
Except, wherein the control signal mirrors the PWM signal during a pulse-frequency modulation (PFM) mode.  Whereas, Chen teach that a control signal mirrors the PWM signal during a pulse-frequency modulation (PFM) mode (i.e. see pr. [0019 and 0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the voltage converter of Yan by incorporating a pulse-frequency modulation (PFM) operation mode of Chen in order to minimize variations of an input voltage, an output voltage and an inductor current as taught by Chen.

In re to claims 15-20, method claims 15-20 are rejected based on the following case law, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore, the previous rejections based on the apparatus will not be repeated.
Allowable Subject Matter
Claim 6 are objected to as being dependent upon a rejected base claim, but would be 
allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
In re to claim 6, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the control signal comprises a static logic signal during a bypass mode and a hysteretic control mode”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.

Allowable Subject Matter
Claims 8-14 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 8, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a control unit configured to: receive a pulse-width modulation (PWM) signal, a duty cycle signal, at least one reference voltage, a factor of an output voltage of the voltage converter, and a factor of an input voltage of the voltage converter; generate a first control signal mirroring the PWM signal in response to at least one of the factor of the input voltage being greater than the at least one reference voltage and the factor of the output voltage being greater than the at least one reference voltage; and generate a second, different control signal as a static logic signal in response to the factor of the input voltage being less than or equal to the at least one reference voltage”.

In re to claims 9-14, claims 9-14 depend from claim 8, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839